                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


BARBARA JO BARNES-TIBBETT, et al.,                                         PLAINTIFFS


V.                                  4:17CV00865 JM


BETTY GAY MIZE, et al.,                                                    DEFENDANTS



                                  ORDER OF DISMISSAL

       The Court has been notified that the parties have reached a settlement. The Complaint and

all claims against the Defendants are hereby dismissed with prejudice. The motion for summary

judgment (ECF No. 27) is MOOT. The Clerk is directed to close the case.

       IT IS SO ORDERED this 3rd day of January 2019.




                                            James M. Moody, Jr.
                                            United States District Judge
